ORDER
PER CURIAM.
Ralph H. Green (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief (motion) following an evidentiary hearing.
*154We affirmed Movant’s conviction and sentence for five counts of first-degree robbery, in violation of Section 569.020, RSMO 2000, in State v. Green, 97 S.W.3d 534 (Mo.App. E.D.2003). This appeal follows the motion court’s findings of fact and conclusions of law denying Movant’s motion following an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).